Citation Nr: 1412315	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  13-21 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from January to March 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision by the RO in Muskogee, Oklahoma that reopened a previously denied claim for service connection for a bilateral shoulder disability, and then denied the claim for service connection.

Regardless of the determination reached by the RO, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.

The issue of entitlement to service connection for a bilateral shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral shoulder disability in a February 1977 rating decision and properly notified the Veteran, who did not appeal that decision. 

2.  Some of the additional evidence received since that February 1977 rating decision is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for a bilateral shoulder disability.


CONCLUSIONS OF LAW

1.  The February 1977 rating decision that denied service connection for a bilateral shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2013). 

2.  New and material evidence having been received, the claim for service connection for a bilateral shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must both notify a claimant of the evidence and information that is necessary to reopen a previously denied claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection. 

Here, in light of the favorable disposition regarding the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral shoulder disability, discussion of these duties to notify and assist the Veteran with this claim is unnecessary because the claim is being reopened.

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible). 

The Veteran submitted his original claim for service connection for a bilateral shoulder disability in January 1977.  He stated that he had problems with both shoulders during service.

The RO denied entitlement to service connection for a bilateral shoulder disability in a February 1977 rating decision, finding that the Veteran's bilateral shoulder disability existed prior to service and was not aggravated by service.  The RO properly notified the Veteran of this denial.  The Veteran did not file a notice of disagreement with the February 1977 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year after the rating decision.  See 38 C.F.R. § 3.156 (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 1977 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2013). 

Evidence of record at the time of the prior February 1977 final rating decision included service treatment records from his January to March 1976 period of service that reflect treatment for bilateral shoulder dislocations, and an in-service diagnosis of congenital absence of the pectoralis major, bilateral, with recurrent dislocations of both shoulders, existing prior to service. 

Additional evidence received since the prior final February 1977 rating decision includes the Veteran's statements to the effect that he did not have a shoulder disability prior to service, and that he had recurrent shoulder dislocations in service, a statement from his wife to the effect that his mother told her that the Veteran played several sports prior to service and never had problems with his shoulders before service, and a report of a VA examination dated in September 2012.

Upon review of the record, the Board finds that some of the evidence received since the February 1977 rating decision is both new and material.  Specifically, the claims file now contains statements from the Veteran and his wife suggesting that he did not have problems with his shoulders prior to service.  This evidence was not of record at the time of the prior final decision, and is presumed to be credible for purposes of determining whether the evidence is new and material.  It relates to an unestablished fact necessary to substantiate the claim, and is material.  Thus, the claim is reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The claim for service connection for a bilateral shoulder disability is reopened, and the claim is granted to this extent only.


REMAND

The Veteran's claim for service connection for a bilateral shoulder disability requires further development before being decided. 

In September 2012, the Veteran submitted incomplete records from the Social Security Administration (SSA), which reflect that the SSA considered medical treatment records pertaining to his shoulder disability dated in 1985.  As the complete SSA records are not on file and are relevant to his claim for service connection for a bilateral shoulder disability, the RO/AMC must attempt to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies, so including SSA, if potentially pertinent to the claim before VA).  Efforts to obtain these SSA records must be made until they are either obtained or it is determined they do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Moreover, the Veteran stated that numerous doctors have diagnosed him with dislocation of the shoulders.  See his October 2012 statement.  Such records are not on file.  On remand, the RO/AMC should attempt to obtain these records, if he identifies them.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA the records concerning the Veteran's award or denial of SSA disability or supplemental security income (SSI) benefits, including any medical records. 

If these records cannot be obtained, this fact must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a bilateral shoulder disability.  With any necessary authorization, obtain any additional records that are not already on file.

If any identified records cannot be obtained, this fact must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


